FORM OF AMENDMENT AMENDMENT made as of June 30, 2009 to that certain Custody Agreement dated as of November 7, 2002, as amended from time to time, between each Fund listed on the attached Schedule A thereto, including any series thereof (the “Fund”) and The Bank of New York Mellon Corporation (formerly, The Bank of New York) (“Custodian”) (such Global Custody Agreement hereinafter referred to as the “Custody Agreement”).Capitalized terms not otherwise defined herein shall have the meaning assigned to them pursuant to the Custody Agreement. WHEREAS, the parties wish to amend Article I, Section 5 to the Custody Agreement. NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Article I, Section 5 is deleted and replaced with the following: “Certificate” shall mean any notice, instruction, or other instrument in writing, authorized or required by this Agreement to be given to Custodian, which is actually received by Custodian by letter or facsimile transmission and signed on behalf of the Fund by two Authorized Persons or persons reasonably believed by Custodian to be Authorized Persons. 2.Each party represents to the other that this Amendment has been duly executed. 3.This Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original, but such counterparts, shall, together, constitute only one amendment. 4.This Amendment shall become effective for each Fund as of the date of first service as listed in Exhibit I hereto upon execution by the parties hereto.From and after the execution hereof, any reference to the Custody Agreement shall be a reference to the Custody Agreement as amended hereby.Except as amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the Fund and Custodian have caused this Amendment to be executed by their duly authorized representatives, as of the day and year first above written. EACH FUND LISTED ON SCHEDULE A HERETO By:/s/ Grace Torres Name:Grace Torres Title:Treasurer THE BANK OF NEW YORK MELLON CORPORATION By:/s/ Andrew Pfeifer Name:Andrew Pfeifer Title:Vice President SCHEDULE A TO THE CUSTODY AGREEMENT PART IDate of First Service Target Asset Allocation Funds (formerly, Strategic Partners Asset Allocation Funds) Target Moderate Allocation Fund (formerly,Strategic Partners Moderate Allocation Fund) January 6, 2002 Target Growth Allocation Fund (formerly,Strategic Partners Growth Allocation Fund) January 6, 2002 Target Conservative Allocation Fund(formerly, Strategic Partners ConservativeAllocation Fund) January 6, 2002 JennisonDryden Opportunity Funds (formerly, Strategic Partners Opportunity Funds) Jennison Select Growth Fund December 9, 2002 Jennison Small Cap Opportunity Fund May 29, 2008 Dryden Strategic Value Fund December 9, 2002 Strategic Partners New Era Growth Fund December 9, 2002 to March 2, 2007 SP Mid-Cap Value Fund December 9, 2002 to November 11, 2005 Strategic Partners Style Specific Funds Jennison Conservative Growth Fund November 18, 2002 Strategic Partners Large CapitalizationValue Fund November 18, 2002 to March 16, 2007 Strategic Partners Small CapitalizationGrowth
